CONFESSION OF ERROR

PER CURIAM.
Appellant was found guilty of civil contempt and ordered incarcerated with a $1,000.00 purge provision.
As correctly noted in the “Confession of Error” filed by the State of Florida, despite the finding, entered below, that the appellant had the present ability to pay the purge amount, the record does not support such a finding.
Accordingly, it is necessary to remand this cause to the trial court to allow the trial court to expand the record to include record support for this finding, to consider non-incarceration options such as payroll deductions, weekly reports, or similar alternatives as outlined in Bowen v. Bowen, 471 So.2d 1274 (Fla.1985). Furthermore, upon remand, the trial court may consider any other option that it may deem appropriate. See Pugliese v. Pugliese, 347 So.2d 422 (Fla.1977); Perez v. Perez, 599 So.2d 682 (Fla. 3d DCA 1992); Russell v. Russell, 559 So.2d 675 (Fla. 3d DCA 1990).
Reversed and remanded.